Citation Nr: 0124715	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for bronchioalveolar 
adenocarcinoma of the left lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.

This appeal arises from a March 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO).  The veteran 
testified before the undersigned member of the Board of 
Veterans' Appeals (Board) at a July 2001 Travel Board 
hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim for a higher rating for PTSD, VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2001); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In this case, the veteran was afforded a VA 
psychiatric examination in February 2000; unfortunately, the 
report of examination shows that the examiner did not have 
the veteran's claims folder for review at the time of the 
examination.  Since that time, additional VA treatment 
records for PTSD have been obtained, but the veteran has not 
been afforded a current VA rating examination much less a 
rating examination that was based on the complete medical 
record.  As a result, the February 2000 VA psychiatric 
examination is fundamentally flawed for the purpose of 
evaluating the current claim for an increased evaluation.

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Here, the existing clinical findings are not 
adequate to rate the veteran's PTSD under all of the 
applicable rating criteria in Diagnostic Code 9411.  
Accordingly, a VA psychiatric examination must be conducted 
to provide complete clinical findings in order to facilitate 
a full and fair evaluation of the veteran's PTSD.

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (see Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
psychiatric disabilities so that the examiner may address the 
type of information needed by the Board to assign a rating to 
the veteran's disability.  

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....50

38 C.F.R. § 4.130 (2001)

With regard to the claim of service connection for lung 
cancer, the medical record shows that the veteran was first 
diagnosed with bronchioalveolar adenocarcinoma of the left 
lung in April 1997.  Although the onset of lung cancer post 
dates the veteran's separation from service by more than 50 
years, it is the veteran's contention that lung cancer 
developed as a result of inhaling smoke and flames during 
service when his ship was hit by an airplane.  In support of 
this theory, the veteran has submitted an October 1999 
statement from Louis Pappas, M.D.  Dr. Pappas notes that the 
veteran was burned and suffered an inhalation injury during 
an airplane attack during service.  He had been a non-smoker 
since 1952.  Lung cancer was first treated in 1997.  It was 
the physician's impression that the veteran certainly could 
have had lung injury from the smoke inhalation during the 
wartime attack.  It was noted that the veteran's history of 
industrial work may have also had some complicity with his 
chronic illness.  Dr. Pappas opined that there was a 
probability that the veteran was injured and suffered long-
term consequences from his inhalation injury.  

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, all current treatment records relative to PTSD 
and lung cancer should be obtained.  Following the gathering 
of all medical records, the veteran should be afforded VA 
examinations to evaluate the current extent of his PTSD and a 
second examination which will contain an opinion regarding 
the etiology of his lung cancer. 

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD or lung cancer.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
All disability should be evaluated in 
relation to its history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this remand must 
be furnished to the examiner prior to the 
examination.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in Diagnostic Code 9411 of the 
rating schedule.  The examiner should 
also provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score, particularly in 
light of previously assigned scores.  

4.  The veteran should be afforded a VA 
examination by an oncologist, if 
available.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  A copy of this 
Remand must be furnished to the examiner 
prior to the examination.  Based on the 
current examination and a review of the 
complete medical record, the examiner 
should render a medical opinion as to 
whether it is at least as likely as not 
that the veteran's bronchioalveolar 
adenocarcinoma of the left lung is 
etiologically related to the veteran's 
period of military service, including any 
smoke inhalation suffered during service.  
The underlined burden of proof must be 
used in the formulation of the medical 
opinion.  The examiner should reconcile 
any medical conclusion(s) that conflicts 
with those previously made regarding the 
etiology of the lung cancer to include 
the October 1999 statement from Dr. 
Pappas.  The VA examiner should provide 
detailed reasons for any point of 
disagreement.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for adjudicative purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.


6.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Massey and 
Green.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case to 
include the provisions of 38 C.F.R. 
§ 3.655 (2001) which should be adhered to 
in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


